 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 854 
In the House of Representatives, U. S.,

October 27, 2009
 
RESOLUTION 
Recognizing Weber State University for the 120th anniversary of its founding as an institution of higher education. 
 
 
Whereas Weber State University (WSU) was founded in 1889 as Weber State Academy; 
Whereas WSU celebrates its 120th anniversary this year; 
Whereas WSU is a public university that offers associate’s, bachelor’s, and master’s degrees, as well as professional, liberal arts, and technical certificates; 
Whereas WSU is located in Ogden, Utah, and has an additional campus in Layton, Utah; 
Whereas WSU serves more than 23,000 full-time and part-time students; 
Whereas the WSU Wildcats have 14 intercollegiate programs that participate in the National Collegiate Athletic Association Division I athletics; 
Whereas Weber State University promotes community involvement and community-based learning experiences for its students; and 
Whereas Weber State University prides itself in its excellent teaching, commitment to meeting the needs of students, and ongoing service to the community: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Weber State University on the 120th anniversary of its founding as an institution of higher education; and 
(2)recognizes the contributions of Weber State University to its students and community. 
 
Lorraine C. Miller,Clerk.
